DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments and amendments, filed 10/8/21, with respect to the rejections of the claims under 35 U.S.C. 112, second paragraph and under 35 U.S.C. 101 have been fully considered and are persuasive.  Therefore these rejections have been withdrawn. 
Applicant’s arguments and amendments with respect to the rejection(s) of the claim(s) under 35 U.S.C. 102(e) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art as below.
The nonstatutory double patenting rejection of the claims will be held in abeyance until allowance of the application as per applicant’s request.

Drawings
The drawings were received on 10/08/21.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent Nos. 8,612,569, 9,542,707, 10,521,827. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claim(s). Claims 1 of the Patents .
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Instant Application – Claim 1
Patent No. 8,612,569 – Claim 1
1. A system comprising: a publications server configured to: provide at least a portion of a response page comprising an ad link that, upon selection, results in an ad content being provided to a client; and 


provide an asynchronous tracking service capable of asynchronously tracking the 




Instant Application – Claim 1
Patent No. 9,542,707 – Claim 1
1. A system comprising: a publications server configured to: provide at least a portion of a response page comprising an ad link that, upon selection, results in an ad content being provided to a client; and 


provide an asynchronous tracking service capable of asynchronously tracking the selection, wherein the asynchronous tracking service tracks the selection independently of the ad content being provided to the client.
1. A method comprising: at a host server system that implements a host site providing a keyword bidding management service, receiving a keyword bid from a first party, the keyword bid including information indicative of at least one associated keyword and a first bid amount in an automated operation performed using one or more computer processor devices configured therefor, determining a keyword bid augmentation value based on the keyword bid and predictive information associated with the at least one associated keyword, the determining of the keyword bid augmentation value including calculating an expected value to the host site of keyword bidding based on the at least one associated keyword; in an automated procedure performed using at least one computer 



Instant Application – Claim 1
Patent No. 10,521,827 – Claim 1
1. A system comprising: a publications server configured to: provide at least a portion of a response page comprising an ad link that, upon selection, results in an ad content being provided to a client; and 

provide an asynchronous tracking service capable of asynchronously tracking the selection, wherein the asynchronous tracking service tracks the selection independently of the ad content being provided to the client.
1. A method comprising: receiving, by a proxy server of a publishing system, a request for content from a client device; generating, by the proxy server, a tracking entry including a tracking partner identifier and a target location identifier corresponding to the content; sending, by the proxy server, the tracking entry to a tracking server separate from the proxy server based on the tracking partner identifier; redirecting, by the proxy server, the client device via a permanent redirect to a web server corresponding to the target location identifier within a period of time before the tracking server sends a simulated request to simulate the request made from the client device directly to an .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 13-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Green et al. (2005/0091111) in view of Nicholas et al. (2006/0026067).

Green et al. teaches a system comprising: a publications server having at least one processor; and one or more computer storage media having computer-executable instructions stored thereon that when executed by the at least one processor, cause the at least one processor to perform operations comprising: in response to receiving a page request, provide at least a portion of a response page comprising an ad link that, upon selection, results in an ad content being provided to a client [see Green et al., paragraphs 0060-0061]. 
Green et al. fails to explicitly teach, however, Nicholas et al. in the same field of endeavor teaches provide, via an asynchronous backchannel, an asynchronous tracking service capable of asynchronously tracking the selection, wherein the asynchronous tracking service tracks the selection independently of the ad content being provided to the client [see Nicholas et al., paragraphs 0282-0285].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Green et al. with Nicholas et al. in order to target distribution of advertisements over a network. 

As per claim 14, Green-Nicholas teaches the system of claim 13, wherein the publication server is further configured to build at least part of a tracking URL [see Green et al., paragraph 0048]. 

As per claim 15, Green-Nicholas teaches the system of claim 14, wherein building the tracking URL includes encoding one or more tracking identifiers as URL-encoded parameters [see Green et al., paragraph 0264]. 

As per claim 16, Green-Nicholas teaches the system of claim 15, wherein the one or more tracking identifiers includes a tracking partner identifier and a target location identifier [see Green et al., paragraph 0163]. 

As per claim 17, Green-Nicholas teaches the system of claim 13, wherein providing an asynchronous tracking service comprises providing an indication of the asynchronous tracking service [see Green et al., paragraph 0190]. 

Green-Nicholas teaches the system of claim 17, wherein the indication of the asynchronous tracking service is a tracking command provided to a tracking server [see Green et al., paragraph 0064]. 

As per claim 19, Green-Nicholas teaches the system of claim 17 further comprising a tracking server configured to receive an indication of the selection [see Green et al., paragraph 0069]. 

As per claim 20, Green-Nicholas teaches the system of claim 19, wherein the indication of the selection is redirected to one or more additional servers [see Green et al., paragraph 0137]. 

As per claim 26, Green-Nicholas teaches the computerized method of claim 25, wherein a publications server provides at least the portion of the response page and provides the indication of the asynchronous tracking service, wherein a tracking server receives the indication of the selection [see Green et al., paragraph 0143]. 

As per claim 30, Green-Nicholas teaches the non-transitory machine-readable medium of claim 27, wherein the operations further comprise redirecting the client to a content provider associated with the ad link and having the ad content [see Green et al., paragraph 0159]. 

Claims 21-25, 27-29 and 31-32 have similar limitations as to the rejected claims above therefore, they are being rejected under the same rationale.

.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571)272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Ranodhi N. Serrao

/RANODHI SERRAO/Primary Examiner, Art Unit 2444